

Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
 
PATENT LICENSE AGREEMENT
 
      This non-exclusive Patent License Agreement (“Agreement”) is entered into
as of July 6, 2010 (the “Effective Date”), by and between Vishay Dale
Electronics, Inc., a Delaware corporation (“Licensor”), and Vishay Precision
Group, Inc. a Delaware corporation ("Licensee").
 
RECITALS:
 
      WHEREAS, Licensor is the assignee of record to United States Patent No.
RE39,660; and
 
      WHEREAS, in order to effect and consummate the separation (the
“Separation”) contemplated by that certain Master Separation and Distribution
Agreement between Licensee and Licensor’s affiliate dated June 22, 2010 (the
“Master Separation Agreement”), Licensee desires to secure a non-exclusive
license under the Licensed Patent (as defined herein) to manufacture, use and
sell Licensed Products (as defined herein) worldwide.
 
      NOW, THEREFORE, in consideration of the terms and provisions of this
Agreement and the Separation, and for other good and valuable consideration, the
receipt and sufficiency of which is acknowledged by the execution and delivery
hereof, Licensor and Licensee hereby agree as follows:
 

1.       Definitions.

 
      (a) “Licensed Patent” shall mean United States Patent No. RE39,660 and any
reissues, reexaminations, divisionals, continuations, continuations-in-part,
extensions, foreign counterparts and any other patents or patent applications
claiming priority to any application in the family of filings leading to the
issuance of United States Patent No. RE39,660.
 
      (b) “Licensed Products” shall mean articles or assemblies listed on
Schedule A, as it may be amended from time to time in accordance with the terms
of this Agreement.
 

2.       License Grant. Subject to the terms and conditions set forth in this
Agreement, Licensor hereby grants to Licensee, a non-exclusive, royalty-free,
worldwide right and license under the Licensed Patent to make, have made, use,
sell, offer for sale, export and import Licensed Products.   3. Term. This
Agreement shall commence on the Effective Date, and, so long as this Agreement
has not been terminated by its terms, continue in full force and effect until
the expiration date of the last to expire patent in the family of the Licensed
Patent.   4. Sublicensing. The license shall be sublicenseable to direct or
indirect wholly-owned subsidiaries of Licensee, provided that Licensee shall be
responsible for the compliance by its subsidiaries with the terms of this
Agreement. Otherwise, the license shall be non-assignable and non-sublicensable.
Any purported license or assignment in violation of this Agreement shall be
void.   5. Maintenance. Licensor may in its sole discretion cease the
maintenance of any Licensed


 

 

--------------------------------------------------------------------------------


 



        Patent; provided, however, that if Licensor elects not to pay a
maintenance fee on the Licensed Patent, it will provide written notice to that
effect to Licensee at least three months before due date of the next maintenance
fee payment thereon, and thereafter, Licensee may elect to pay the maintenance
fee.   6. Patent Marking. All Licensed Products shall be marked with and display
the number of the United States Licensed Patent as described in 35 U.S.C. §
287(a).   7. Enforcement. Licensee shall, at its own reasonable expense,
cooperate fully and promptly with Licensor in the protection of Licensor’s
rights in the Licensed Patent, in such manner and to such extent as Licensor may
reasonably request.     Each party shall promptly notify the other party in
writing of any actual or potential infringement, or any other unauthorized use
of or violation of the Licensed Patent of which it becomes aware (each an
“Infringement”). Licensor may take such action as it, in its sole discretion,
deems necessary or advisable to stop any Infringement. Licensee may request in
writing that Licensor institute an action to stop an Infringement affecting the
Licensed Products. If Licensor receives such a written request and does not
institute such action within thirty (30) days, Licensee shall be entitled to
institute such action as it deems necessary or advisable to stop such
Infringement, in which Licensor shall be entitled to join; provided that
Licensee shall not compromise or settle any claim or action regarding the
Licensed Patent in any manner that would affect the rights of Licensor without
the written consent of Licensor, which consent shall not be unreasonably
withheld. The party not taking the lead in any action shall cooperate fully with
the other party at the other party’s reasonable request and expense, including
Licensor joining a suit instituted by Licensee in accordance with this section
to the extent necessary for Licensee to have standing.     Any monetary recovery
or sums obtained in settlement of any action to stop an Infringement shall be
allocated between Licensor and Licensee as shall be fair and equitable, taking
into account their actual out-of-pocket costs and expenses, including reasonable
attorneys’ fees, and the damages sustained by each of them. Any dispute with
respect to the allocation of recoveries shall be resolved in accordance with the
resolution procedures referred to in Section 11(p).   8. Warranties of the
Parties. Licensor warrants that it has the right and power to enter into this
Agreement, and that there are no outstanding assignments, grants, licenses,
encumbrances, obligations or agreements, either written or oral or implied, that
prevent it from doing so. Licensee warrants that it has the right and power to
enter into this Agreement, and that there are no outstanding assignments,
grants, licenses, encumbrances, obligations or agreements, either written or
oral or implied, that prevent it from doing so.   9. WARRANTY DISCLAIMER. EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR MAKES NO OTHER
REPRESENTATION, GUARANTEE OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
OTHERWISE, UNDER THIS AGREEMENT INCLUDING BUT NOT LIMITED TO REPRESENTATIONS,
GUARANTEES OR WARRANTIES AS TO THE RESULTS TO BE EXPECTED FROM USE OF ANY OF THE
INVENTION(S) CLAIMED IN THE LICENSED PATENT, OR FROM MANUFACTURE OR SALE OF ANY

 
-2-
 

--------------------------------------------------------------------------------




        PRODUCT. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, LICENSOR SHALL
HAVE NO RESPONSIBILITY UNDER ANY LEGAL PRINCIPLE TO LICENSEE OR TO OTHERS FOR
THE ABILITY OR INABILITY OF LICENSEE TO USE THE LICENSED PATENT; FOR THE QUALITY
OR PERFORMANCE OF ANY PRODUCTS MANUFACTURED OR METHODS PRACTICED UNDER THE
LICENSED PATENT; FOR THE CLAIMS OF THIRD PARTIES RELATING TO ANY PRODUCTS
MANUFACTURED OR SOLD BY LICENSEE; OR FOR ANY FAILURE IN PRODUCTION, DESIGN OR
OPERATION OF ANY PRODUCT MANUFACTURED OR SOLD BY LICENSEE. THE LIMITATIONS OF
LIABILITY CONTAINED IN THIS AGREEMENT ARE A FUNDAMENTAL PART OF THE BASIS OF
EACH PARTY’S BARGAIN HEREUNDER, AND NEITHER PARTY WOULD ENTER INTO THIS
AGREEMENT ABSENT SUCH LIMITATIONS.     10. Termination by Licensor.

 
      (a) This Agreement may be terminated by Licensor if:
 

                 (i)       Licensee shall (x) willfully, intentionally and in
bad faith breach any material provision of this Agreement or (y) willfully,
intentionally and in bad faith fail to cure any other breach, and (i) under
clause (x), such breach is not capable of cure; or (ii) under either clause (x)
or (y), such breach is capable of cure, Licensor has given written notice of
such breach to Licensee, and such breach has not been cured within sixty (60)
days of such notice; or     (ii) Licensee shall willfully and intentionally and
in bad faith purport to assign, delegate or otherwise transfer any of its
rights, benefits, powers, duties responsibilities or obligations under this
Agreement to any person other than a wholly-owned subsidiary of Licensee without
the written consent of Licensor; or     (iii) Licensee shall abandon the use of
the Licensed Patent; or     (iv) a bankruptcy of Licensee, or any one or more
subsidiaries of Licensee holding more than forty percent (40%) of its
consolidated assets shall occur and be continuing.

 
      (b) To effect the termination of this Agreement, Licensor shall deliver to
Licensee a written notice of termination, which notice shall specify the basis
therefor in reasonable detail and an effective date of termination not less than
thirty (30) days after the date of delivery to Licensee of the notice. If
Licensee in good faith disputes that Licensor has a valid basis for termination,
the parties shall resolve such dispute in accordance with the resolution
procedures referred to in Section 11(p).
 
      (c) Nothing in this Section shall relieve Licensee of liability for breach
of this Agreement, whether or not Licensor is entitled to terminate this
Agreement on account of such breach.
 
-3-
 

--------------------------------------------------------------------------------




      (d) Upon the termination of this Agreement, all rights of Licensee granted
hereunder shall terminate. Notwithstanding the foregoing, Licensee shall have
the right to continue to dispose of its then existing inventory of Licensee
Products for a period of up to six (6) months from the date of termination of
this Agreement. All costs associated with the foregoing shall be borne by
Licensee.
 
      (e) All rights and remedies of the parties in respect of any breach of
this Agreement occurring prior to the effective date of its termination shall
survive the termination of this Agreement. In addition, the following provisions
of this Agreement shall explicitly survive its termination: Section 9 (“WARRANTY
DISCLAIMER”); and Section 11 (“Miscellaneous”).
 

11.       Miscellaneous.

 
      (a) Notices. All notices, demands and other communications required to be
given to a party hereunder shall be in writing and shall be deemed to have been
duly given if and when personally delivered; one business day after being sent
by a nationally recognized overnight courier; when transmitted by facsimile and
actually received; or five (5) days after being mailed by registered or
certified mail (postage prepaid, return receipt requested) to such party at the
relevant street address or facsimile number set forth below (or at such other
street address or facsimile number as such party may designate from time to time
by written notice in accordance with this provision):
 

If to Licensor: With a copy to:   Vishay Dale Electronics, Inc. Kramer Levin
Naftalis & Frankel LLP c/o Vishay Intertechnology, Inc. 1177 Avenue of the
Americas 63 Lancaster Avenue New York, New York 10036 Malvern, PA 19355-2120
Attn: Abbe Dienstag, Esq. Attn: Dr. Lior Yahalomi, Chief Financial Officer
Facsimile: (212) 715-8000 Facsimile: (610) 889-2161 Confirm: (212) 715-9100
Confirm: (610) 644-1300   If to Licensee: With a copy to:   Vishay Precision
Group, Inc. Pepper Hamilton LLP 3 Great Valley Parkway 3000 Two Logan Square
Malvern, PA 19355-1307 Eighteenth and Arch Streets Attn: William M. Clancy,
Chief Financial Philadelphia, PA 19103-2799 Officer Attn: Barry Abelson, Esq.
Facsimile: (484)-321-5300 Facsimile: (215) 981-4750 Confirm: (484)-321-5300
Confirm: (215) 981-4000


      (b) Further Assurances. In addition to the actions specifically provided
for elsewhere in this Agreement, Licensor and Licensee agree to execute or cause
to be executed and to record or cause to be recorded such other agreements,
instruments and other documents, and to take such other action, as reasonably
necessary or desirable to fully effectuate the intents and purposes of this
Agreement.
 
-4-
 

--------------------------------------------------------------------------------



      (c) Relationship of the Parties. This Agreement shall not be construed to
place the parties in the relationship of legal representatives, partners, joint
venturers or agents of or with each other. No party shall have any power to
obligate or bind the other party in any manner whatsoever, except as
specifically provided herein. 
 
      (d) Third Party Beneficiaries. Except for the indemnification rights under
this Agreement of any Indemnified Parties (as hereafter defined), the provisions
of this Agreement are solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and are not intended to confer upon
any person, except the parties hereto and their respective successors and
permitted assigns, any rights or remedies hereunder. 
 
      (e) Assignability. Subject to Section 4, this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.
 
      (f) Press Releases; Public Announcements. Neither party shall issue any
release or make any other public announcement concerning this Agreement or the
transactions contemplated hereby without the prior written approval of the other
party, which approval shall not be unreasonably withheld, delayed or
conditioned; provided, however, that either party shall be permitted to make any
release or public announcement that in the opinion of its counsel it is required
to make by law or the rules of any national securities exchange of which its
securities are listed; provided further that it has made efforts that are
reasonable in the circumstances to obtain the prior approval of the other
party. 
 
      (g) Waiver of Defaults. Waiver by any party hereto of any default by the
other party hereto of any provision of this Agreement shall not be construed to
be a waiver by the waiving party of any subsequent or other default, nor shall
it in any way affect the validity of this Agreement or prejudice the rights of
the other party thereafter to enforce each and every such provision. No failure
or delay by any party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. 
 
      (h) Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof shall remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby, as the case may be, is
not affected in any manner adverse to any party hereto or thereto. Upon such
determination, the parties hereto shall negotiate in good faith in an effort to
agree upon a suitable and equitable provision to effect the original intent of
the parties hereto. 
 
      (i) Indemnification. Each of the parties shall indemnify, defend and hold
harmless the other party, each of its respective current and former directors,
officers and employees, and each of their respective heirs, executors,
successors and assigns (“Indemnified Parties”), from and against any and all
liabilities relating to, arising out of or resulting from any breach of, or
failure to perform or comply with, any covenant, undertaking or obligation of,
this Agreement by the indemnifying party. In addition, Licensee shall indemnify,
defend and hold harmless Licensor and its other Indemnified Parties from and
against any and all liabilities relating to, arising out of or resulting from
the manufacture, marketing, sale, offer for sale or other activity of or with
respect to the Licensed Products or any other products manufactured, sold,
offered for sale or otherwise used by Licensee which incorporate any
 
-5-
 

--------------------------------------------------------------------------------



portion of the Licensed Products but only to the extent caused by such Licensed
Products. All indemnification procedures and payments shall be governed by
Sections 5.6, 5.7 and 5.8 of the Master Separation Agreement, as applicable. 
 
      (j) LIMITATION OF LIABILITY. IN NO EVENT SHALL LICENSOR OR LICENSEE BE
LIABLE TO THE OTHER FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT, COLLATERAL,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS OR FAILURE TO REALIZE EXPECTED
SAVINGS OR OTHER COMMERCIAL OR ECONOMIC LOSS OF ANY KIND, ARISING OUT OF THIS
AGREEMENT; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATIONS SHALL NOT LIMIT
EITHER PARTY’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO THIRD PARTY CLAIMS. 
 
      (k) Confidential Information. Licensor and Licensee shall hold and shall
cause each of their respective affiliates, directors, officers, employees,
agents, consultants, advisors and other representatives to hold, in strict
confidence and not to disclose or release without the prior written consent of
the other party, any and all proprietary or confidential information, material
or data of the other party that comes into its possession in connection with the
performance by the parties of their rights and obligations under this Agreement.
The provisions of Section 4.6 of the Master Purchase Agreement shall govern,
mutatis mutandis, the confidentiality obligations of the parties under this
Section. 
 
      (l) Attorneys’ Fees. In any action hereunder to enforce the provisions of
this Agreement, the prevailing party shall be entitled to recover its reasonable
attorneys’ fees in addition to any other recovery hereunder.
 
      (m) Governing Law. This Agreement and the legal relations between the
parties shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflict of laws rules thereof to the
extent such rules would require the application of the law of another
jurisdiction. 
 
      (n) Consent to Jurisdiction. Subject to the provisions referenced in
Section 11(p), each of the parties irrevocably submits to the jurisdiction of
the federal and state courts located in Philadelphia, Pennsylvania for the
purposes of any suit, action or other proceeding to compel arbitration, for the
enforcement of any arbitration award or for specific performance or other
equitable relief pursuant to Section 11(o). Each of the parties further agrees
that service of process, summons or other document by U.S. registered mail to
such parties address as provided in Section 11(a) shall be effective service of
process for any action, suit or other proceeding with respect to any matters for
which it has submitted to jurisdiction pursuant to this Section. Each of the
parties irrevocably waives any objection to venue in the federal and state
courts located in Philadelphia, Pennsylvania of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby. 
 
      (o) Specific Performance. The parties hereto agree that the remedy at law
for any breach of this Agreement may be inadequate, and that any party hereto
shall be entitled to specific performance in addition to any other appropriate
relief or remedy. Such party may, in its sole discretion, apply to a court of
competent jurisdiction for specific performance or injunctive or such other
relief as such court may deem just and proper in order to enforce this
Agreement.
 
-6-
 

--------------------------------------------------------------------------------



      (p) Dispute Resolution. The procedures set forth in Article VIII of the
Master Separation Agreement shall apply to the resolution of all disputes
arising under this Agreement, except that all proceedings provided for therein
shall be conducted in Philadelphia, Pennsylvania.
 
      (q) Entire Agreement. This Agreement and the Schedules hereto, as well as
any other agreements and documents referred to herein, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all previous agreements, negotiations, discussions, understandings,
writings, commitments and conversations between the parties with respect to such
subject matter. 
 
      (r) Waiver of Jury Trial. Subject to Section 11(p), EACH OF THE PARTIES
HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY WITH RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF AND PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
 
      (s) Amendments. No provisions of this Agreement shall be deemed amended,
modified or supplemented by any party hereto, unless such amendment, supplement
or modification is in writing and signed by the authorized representative of the
party against whom it is sought to enforce such amendment, supplement or
modification. 
 
      (t) Counterparts. This Agreement may be executed in any number of
counterparts, including by facsimile or electronic signature, and each such
counterpart shall be deemed an original instrument, and all of such counterparts
together shall constitute but one agreement. A facsimile or electronic signature
is deemed an original signature for all purposes under this Agreement.
 
[SIGNATURE PAGES FOLLOW]
 
-7-
 

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Agreement as of the date first above written.
 

  VISHAY DALE ELECTRONICS, INC.     By:   /s/ Lior E. Yahalomi         Name:  
Lior E. Yahalomi     Title: Executive Vice President and Chief       Financial
Officer         VISHAY PRECISION GROUP, INC.     By: /s/ William M. Clancy      
Name:   William M. Clancy     Title: Executive Vice President and Chief      
Financial Officer  


-8-
 

--------------------------------------------------------------------------------



SCHEDULE A
LICENSED PRODUCTS
 
Current Products
 
[***]
 
Future Products
 
[***]
 
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission pursuant to an application for
confidential treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934. Such portions
are marked by [***].
 

--------------------------------------------------------------------------------